Name: Commission Regulation (EC) No 822/2000 of 19 April 2000 applying a reduction coefficient to refund certificates for goods not covered by Annex I to the Treaty, as provided for by Article 6b of Regulation (EC) No 1222/94
 Type: Regulation
 Subject Matter: agricultural activity;  foodstuff;  trade policy;  international trade
 Date Published: nan

 Avis juridique important|32000R0822Commission Regulation (EC) No 822/2000 of 19 April 2000 applying a reduction coefficient to refund certificates for goods not covered by Annex I to the Treaty, as provided for by Article 6b of Regulation (EC) No 1222/94 Official Journal L 100 , 20/04/2000 P. 0023 - 0023Commission Regulation (EC) No 822/2000of 19 April 2000applying a reduction coefficient to refund certificates for goods not covered by Annex I to the Treaty, as provided for by Article 6b of Regulation (EC) No 1222/94THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Commission Regulation (EC) No 2491/98(2), and in particular the first subparagraph of Article 8(3) thereof,Having regard to Commission Regulation (EC) No 1222/94 of 30 May 1994 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds(3), as last amended by Regulation (EC) No 701/2000(4), and in particular Article 6b(6) and (8) thereof,Whereas:(1) The cumulated amounts of the refunds requested for the certificates already issued come to EUR 305159263. This sum, when added to the amounts for applications made from 10 to 14 April 2000 and taken on an annual basis, might prevent the Commission from meeting its commitments under Article 6b(8) of Regulation (EC) No 1222/94.(2) A reduction coefficient calculated on the basis of Article 6b(3) and (4) should therefore be applied to amounts requested in the form of certificates during the abovementioned week,HAS ADOPTED THIS REGULATION:Article 1The amounts of certificates for applications lodged for the period from 10 to 14 April 2000 are subject to a reduction coefficient of 0,68.Article 2This Regulation shall enter into force on 21 April 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 April 2000.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 309, 19.11.1998, p. 28.(3) OJ L 136, 31.5.1994, p. 5.(4) OJ L 83, 4.4.2000, p. 6.